department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service cc dom fs lease_stripping transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b c d e f g h i j l m n o p q r s law firm period period period period period date date date date date date date date date date year w year v amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount amount percentage percentage percentage percentage shares x shares y shares z dollar_figure dollar_figure this case involves a lease-stripping transaction where one party realizes rental income from property and another party or parties to the transaction claim deductions for rental expenses and or depreciation on the equipment in notice_95_53 1995_2_cb_334 the service defined and described forms of lease-stripping transactions and the i r c sections and doctrines that are applicable to such transactions notice_95_53 states that depending upon the facts of the case the service may apply the following authorities to the transaction sec_269 sec_382 sec_446 sec_482 sec_701 or sec_704 sec_7701 and the regulations of each section and authorities that recharacterize certain assignments or accelerations of future payments as financings assignment-of-income principles the business-purpose doctrine or the substance-over-form doctrines including the step transaction and sham doctrines issues a whether the lease_stripping transactions at issue are sham transactions lacking business_purpose and economic_substance b whether the sham the partner and or partnership argument applies to this lease_stripping transaction and would support disallowance of the taxpayer's claimed deductions for rental expenses whether the purported sale of the rights to receive rental income by b to c should be recharacterized as a financing_transaction a whether sec_351 applies to the transfer of property from d to taxpayer company and from e to taxpayer collectively the exchange b whether the step_transaction_doctrine applies to the exchange c whether the built-in_loss rules of the consolidated_return_regulations prevent taxpayer from claiming the deductions arising from the exchange d whether sec_269 applies to disallow the deductions claimed by taxpayer as a result of the exchange conclusions a additional factual development is necessary before we can determine whether the service should apply the sham_transaction theory to support the disallowance of the taxpayer’s claimed deductions for rental expenses in the years at issue on the grounds that the lease-stripping transaction lacks economic_substance the parties did not have any business_purpose for carrying out the transaction and the parties entered into the transaction for tax_avoidance purposes b additional factual development is necessary before we can determine whether the sham the partner and or partnership argument applies to this lease_stripping transaction and would support disallowance of the taxpayer's claimed deductions for rental expenses we do not have sufficient facts to determine that the transaction should be recharacterized as a financing we recommend additional factual development a additional factual development is necessary before we can determine whether the lack of a business_purpose should be asserted to disqualify the exchange under sec_351 please coordinate this issue with the national_office after the facts have been further developed b additional factual development is necessary before we can determine whether the step_transaction_doctrine applies to the exchange c we do not have enough information to determine whether the built-in_loss rules of the consolidated_return_regulations prevent taxpayer from claiming the deductions arising from the exchange please coordinate this issue with the national_office after the facts have been further developed d sec_269 does not apply to disallow the deductions claimed by taxpayer as a result of the exchange facts we did not receive many of the relevant documents obtained by examination until date additional facts need to be developed before we or district_counsel can provide examination with a complete analysis of the facts accordingly the focus of this field_service_advice is on factual development taxpayer participated in a transaction known as a lease_stripping transactions involving numerous purchases and assignments of leased computer equipment on date f purchased ibm computer equipment f financed this purchase through a loan from g in the amount of dollar_figureamount on date f leased the computer equipment to h the lease to h was for period h was to pay dollar_figureamount per month in rent f secured its loan from g with a lien on the h equipment and the rights under the lease thereafter f transferred its interests in the h equipment to i i financed the transaction through a loan from j and f in the principal_amount of dollar_figureamount i subsequently transferred its rights to the h equipment subject_to various encumbrances to l b a limited_partnership was formed on date with d as its limited_partner with a percentage interest and m as its general_partner d a limited_partnership has two partners m and n on date m transferred its general_partnership interest in b to o as of date the h computer equipment purportedly had an estimated economic life of period and a fair_market_value of dollar_figureamount on date l sold its rights in the h equipment to b in exchange for dollar_figureamount in cash and a note for dollar_figureamount for a total purchase_price of dollar_figureamount on date b leased the equipment back to l for period from date until date l agreed to pay approximately dollar_figureamount total in rent over this period on the same day b entered into a remarketing agreement with l pursuant to which l agreed to be b's exclusive agent to remarket the h equipment b agreed to pay l’s direct out-of-pocket expenses and percentage of all net_proceeds derived by b from any remarketing of the h equipment on date l assigned its rights under the remarketing agreement with b to f and f assumed all of l’s obligations on date b sold the h equipment to p for dollar_figureamount in cash and a promissory note in dollar_figureamount for a total amount of dollar_figureamount on date p leased the equipment back to b for a six year period from date to date b agreed to pay approximately dollar_figureamount total in rent over this period on date pursuant to the terms of the lease rental purchase agreement dated date the rental purchase agreement b sold its rights to receive rental income from the h equipment to c a lease factoring company c agreed to pay cash to b and to assume one of b's obligations for a total_payment amount of dollar_figureamount b's percentage partner at this time d took its pro_rata share of this income on its tax_return for the tax_year ending date d subsequently passed the majority of this amount through to its percentage partner n a corporation believed to be not subject_to u s income_tax law firm counsel for q in its tax opinion stated that b realized ordinary_income on the sale of the rent receivables equal to the amount of cash received and the obligations assumed by c the law firm opined that the sale of the rent receivables would be respected as a sale for federal_income_tax purposes whether this transaction is properly characterized as a sale or a financing_transaction for federal_income_tax purposes is at issue on date d exchanged its limited_partnership_interest in b and its r equipment with taxpayer for shares x of voting common_stock of taxpayer taxpayer agreed to assume many of d's notes and obligations the exchange by d of its interest in b with taxpayer on date triggers deemed distributions and recontributions under sec_708 b terminates distributes its assets to its partners in proportion to their respective interests and immediately a new partnership is formed taxpayer agreed to assume many of d's notes and obligations law firm determined in its tax opinion that b would be entitled to a deduction for rents paid_or_incurred under the h lease pursuant to sec_162 they opined that b may deduct its rental payments because it had no title to or equity in the h equipment on its tax_return for the tax_year ending date b indicated that it had dollar_figureamount of rental expenses percentage of which dollar_figureamount was allocated to taxpayer on its year w tax_return b indicated that it had dollar_figureamount of rental expenses percentage of which dollar_figureamount was allocated to taxpayer taxpayer agreed to assume many of d's notes and obligations more specifically taxpayer agreed to assume i all of the obligations of d with respect to its limited_partnership_interest in b including d’s obligation_to_contribute dollar_figureamount to the capital of b ii all of d’s obligations under the r notes dollar_figureamount in the aggregate iii d’s obligation to pay the cash portion of the purchase_price of the r equipment dollar_figureamount and iv dollar_figureamount of d’s obligation to pay certain defined fees simultaneously with the transfer by d e contributed dollar_figureamount to taxpayer in exchange for shares y of the voting common_stock of taxpayer for a total ownership of shares z after these exchanges e owned percentage of taxpayer and d owned percentage subsequently taxpayer used the proceeds received from e to i make its required capital_contribution to b ii pay the cash portion of the purchase_price of the equipment assets and iii pay dollar_figureamount of a fee the remainder of that fee was paid_by d out of the proceeds of the required capital_contribution of its sole general_partner of q law firm determined in its tax opinion that b would be entitled to a deduction for rents paid_or_incurred under the h lease pursuant to sec_162 they opined that b may deduct its rental payments because it had no title to or equity in the h equipment on its tax_return for the tax_year ending year v b indicated that it had dollar_figureamount of rental expenses percentage of which dollar_figureamount was allocated to taxpayer on its year w tax_return b indicated that it had dollar_figureamount of rental expenses percentage of which dollar_figureamount was allocated to taxpayer issue - sham_transaction a whether the lease_stripping transactions at issue are sham transactions lacking business_purpose and economic_substance conclusion a additional factual development is necessary before we can determine whether the service should apply the sham_transaction theory if applied the theory would support the disallowance of the taxpayer’s claimed deductions for rental expenses in the years at issue on the grounds that the lease-stripping transaction lacks economic_substance the parties did not have any business_purpose for carrying out the transaction and the parties entered into the transaction for tax_avoidance purposes law and analysis in notice_95_53 1995_2_cb_334 the service discusses lease strips or stripping transactions and the tax consequences of these transactions in this notice the service announced that it may apply the substance-over-form-doctrines including the sham_transaction theory and the step transaction theory as to the sham_transaction theory generally where there is a genuine multiple- party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the transaction is not a sham and the service should honor the allocation of rights and duties effectuated by the parties to provide guidance in determining whether a transaction is a sham for tax purposes courts have looked to whether the taxpayer had a business purposes for engaging in the transaction other than tax_avoidance and whether the transaction had economic_substance beyond the creation of tax benefits thus both the taxpayer’s subjective business motivation and the objective economic_substance of the transactions are examined as stated above additional factual development is required if the fact show the following then there is support for a finding that the transactions are sham transactions a transaction which could reasonably be expected to be tax- neutral over its normal life expectancy was artificially divided into an income leg and a loss leg recognition of income was accelerated by an entity which was effectively exempt from united state taxation the tax-exempt_entity effectively exits from the transaction leaving the loss to be recognized by a us taxpayer in need of a tax_shelter at no time is the us taxpayer exposed to any significant risk of economic loss as a result of the transaction by the same token at no time did the us taxpayer have a significant opportunity to earn an economic profit as a result of the transaction and the us taxpayer does not provide any detailed explanation of its tax-independent motivation for entering into the transaction if the facts show the transaction is a sham we see no reason not to assert the sham_transaction theory in this case this theory is the service’s primary weapon in virtually all sale leaseback cases a transaction that is entered into solely for the purpose of tax reduction and that has no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes estate of franklin v commissioner t c 752_f2d_89 4th cir 435_us_561 when a transaction is treated as a sham the form of the transaction is disregarded in determining the proper tax treatment of the parties to the transaction the service must show that the taxpayer was motivated by no substantial business_purpose other than obtaining tax benefits and that the transaction did not have any economic_substance all of the facts and circumstances surrounding the transactions must be considered no single factor will be determinative courts will respect the taxpayer’s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax_avoidance features that have meaningless labels attached see 435_us_561 909_f2d_1360 9th cir recently the service was successful in showing that a series of prearranged transactions involving the purchase and sale of debt instruments in an attempt to shift accelerated installment_sale gain to a tax-neutral partner and manufacture a loss for another partner was a sham acm partnership v commissioner tcmemo_1997_115 73_tcm_2189 aff’d in relevant part rev’d in part remanded 157_f3d_231 3d cir cert_denied u s lexis u s date in acm partnership the service argued that the purchase and sale of debt instruments were prearranged and predetermined devoid of economic_substance and lacking in economic reality in its opinion the tax_court said that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws the tax_court also stated that the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction it held that the transaction lacked economic_substance and therefore the taxpayer was not entitled to the claimed deductions the opinion demonstrates that the tax_court will disregard a series of otherwise legitimate transactions where the service is able to show that the facts when viewed as a whole have no economic_substance similarly in rev_rul 1999_13_irb_3 the service concluded that lease-in lease-out lilo transactions have no economic_substance and therefore determined that a u s taxpayer could not take deductions for rent or interest_paid or incurred in connection with the transaction even if the entire transaction is not a sham that is if the debts created were genuine the transaction could still be rejected by the court in 364_f2d_734 2d cir the court disallowed petitioner’s deductions for interest_paid in connection with a loan on the grounds that the transaction lacked any expectation of profit and was entered into by petitioner without any purpose except to obtain an interest_deduction see also 31_f3d_117 3d cir cert_denied 513_us_1190 lee v commissioner 31_f3d_117 2d cir if the sham_transaction theory applies in this case it would disallow income expenses and deductions from the sale-leaseback the transaction at issue in this case involves a series of sale-leasebacks each of which may have some business_purpose but when taken as a whole have no business_purpose independent of tax considerations as in acm partnership the taxpayer entered into the transaction for the sole purposes of avoiding taxes case development hazards and other considerations issue - sham the partner and or partnership b whether the sham the partner and or partnership argument applies to this lease_stripping transaction and would support disallowance of the taxpayer's claimed deductions for rental expenses conclusion b additional factual development is necessary before we can determine whether the sham the partner and or partnership argument applies to this lease_stripping transaction and would support disallowance of the taxpayer's claimed deductions for rental expenses law and analysis in order for a federal tax law partnership to exist the parties must in good_faith and with a business_purpose intend to join together in the present conduct of an enterprise and share in the profits or losses of the enterprise the entities status under state law is not determinative for federal_income_tax purposes 327_us_280 42_tc_1067 the existence of a valid partnership depends on whether considering all of the facts-the agreement of the parties the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent-the parties in good_faith and action with a business_purpose intended to join together for the present conduct of an undertaking or enterprise 337_us_733 asa investering partnership v commissioner tcmemo_1998_305 appeal filed no d c cir date revrul_82_61 1982_1_cb_13 recently the service was successful in making this argument in asa investering in that case the primary issue considered by the tax_court was whether allied signal allied signal investment corporation barber corporation n v and dominguito corporation n v formed a valid partnership for federal_income_tax purposes the tax_court held that the corporations did not in asa investering the court disregarded the existence of barber and dominguito because the facts demonstrated that those entities were agents for abn the lender 485_us_340 the court pointed out several relevant facts first both barber and dominguito were thinly capitalized shell_corporations established for the sole purpose of engaging in the venture second the parties treated abn as the real participant in the venture and disregarded barber’s and dominguito’s respective corporate forms as an example allliedsigned paid abn directly for barber’s and dominguito’s participation in the venture third barber and dominguito were mere conduits abn lent barber and dominguito the funds for their respective capital contributions and retained options that allowed abn to purchase barber’s and dominguito’s shares for a de_minimis amount all of barber’s and dominguito’s profit from the transactions came back to abn the court also concluded that because asic is alliedsignal’s wholly-owned subsidiary alliedsignal not asic is the relevant party so for purposes of deciding the issue the court also ignored the existence of asic the court then considered whether alliedsignal and abn intended to join together in the present conduct of an enterprise the court pointed out the following facts as relevant to reaching its conclusion that alliedsignal and abm did not intend to join together in the present conduct of an enterprise first alliedsignal and abn had divergent business goals alliedsignal entered into the venture for the sole purpose of generating capital losses to shelter an anticipated capital_gain in pursuing this goal alliedsignal chose to ignore transaction costs profit potential and other fundamental business considerations alliedsignal focused solely on the potential tax benefits in contrast abn entered into the venture for the sole purpose of receiving its specified return this return was independent of the performance of asa’s investments eg the profitability of the libor notes and the success of the venture ie whether alliedsignal succeeded in generating capital losses further abn did not have any profit potential beyond its specified return and did not have any intention of being alliedsignal’s partner in essence the arrangement did not put all of the parties in the same business boat therefore they cannot get into the same boat merely to seek tax benefits commissioner v culbertson pincite in asa investerings petitioner argued that asa should be respected as a bona_fide partnership because the purported partners carefully followed partnership formalities the court stated that such formalities may have created a partnership facade but the conduct of alliedsignal and abn demonstrates that the bermuda agreement not the partnership_agreement governed their affairs the court concluded that the characteristics of alliedsignal and abn’s relationship are contrary to the characteristics of a bona_fide partnership alliedsignal and abn had divergent rather than common interests moreover they did not share in the venture’s profit and losses and did not comply with their partnership_agreement when it conflicted with the bermuda agreement in conclusion the court stated that alliedsignal asic and abn’s agents barber and dominguito did not have the requisite intent to join together for the purpose of carrying on a partnership and sharing in the profits and losses therefrom instead further analysis revealed that alliedsignal and abn had a debtor-creditor relationship having concluded that abn is in substance a lender the court held that barber and dominguito were not partners in asa and that the appropriate amount of gain relating to the sale of the ppns and loss relating to the sale of the libor notes should be allocated between alliedsignal and asic case development hazards and other considerations issue - sale vs financing whether the purported sale of the rights to receive rental income by b to c should be recharacterized as a financing_transaction conclusion we do not have sufficient facts to determine that the transaction should be recharacterized as a financing we recommend additional factual development law and analysis b and c have characterized the transfer of the rights to the rent receivables of the h equipment as a sale of these rights by selling these rights on date b accelerated the rental income from the leasing transaction in the tax_year ending on date most of the income was passed through to n a party believed to be not subject_to us income_tax the taxpayer did not receive any of the accelerated rental income because it did not become a partner in b for another two weeks until date the effect of characterizing this transaction as a sale is that b would recognize any gain_or_loss from the sale of the rent receivables for federal_income_tax purposes under sec_1001 on the date of the sale alternatively if the transaction was a financing or secured financing then b would not include the borrowed amounts in gross_income 499_us_573 1991_2_cb_30 rather b would recognize the income when the rent was received or payable pursuant to its usual method_of_accounting whether a transaction is properly characterized for federal_income_tax purposes as a sale or a financing depends generally upon the substance of the transaction 293_us_465 xiv-1 c b a transaction will be treated a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 generally courts examine a number of factors to determine whether a transaction is a sale or something else such as a financing or a lease the tax_court in 77_tc_1221 enumerated eight factors to consider when making the factual determination of whether a transaction is a sale or a financing whether legal_title passed how the parties treated the transaction whether an equity_interest was acquired in the property whether the seller was obligated to execute and deliver a deed and the buyer was obligated to make payments whether the purchaser had a vested right to possession of the property which party paid property taxes which party bore the risk of loss or damage and which party received profits from the operation and sale see also 91_tc_838 the courts have generally focused on the risk of loss and treated a transaction as a sale when the assignee bears the risk that the anticipated income will not be paid where the assignment involves the right to receive future income in exchange for consideration 472_f2d_867 6th cir conversely when the assignee is certain that it will be fully repaid that certainty is characteristic of a loan 556_f2d_1107 ct_cl upon an analysis of the sale or financing factors set forth in grodt mckay applied to the facts of this case it will be difficult to recharacterize the sale of the rent receivables by b into a financing because some of the facts in this case support characterization as a sale additional factual development is required to pursue this issue pursuant to the terms of the rental purchase agreement the parties treated this transaction as a sale the purchaser of the rent receivables c was obligated to make a payment in the amount of dollar_figureamount the purchaser carried at least a portion of the risk of loss because it had the right and the obligation to collect the rent payments rental purchase agreement the purchaser had the right to receive payments of late charges damages insurance payments termination_payments loss payments or other accounts_payable in lieu of or in addition to rent under any sublease and all proceeds thereof certain facts are not known and thus do not support a recharacterization it is not clear from the facts which party paid the sales use local property or other tax it is also not clear from the facts which party received profits from the sale of the rights to the rent receivables we recommend additional factual development on these issues some of the factors set forth by the court in grodt mckay are not relevant to the determination of whether there was a sale in this case for example whether legal_title has passed whether an equity_interest was acquired in the property and whether the purchaser had a vested right to possession are not relevant because b sold the right to receive income not the underlying property itself the assignee c did not appear to be guaranteed or certain that it would be repaid under stranahan and mapco this lack of certainty is more indicative of a sale the rental expense deductions taken by the taxpayer pursuant to sec_162 could be denied if the computer leases were neither used in the taxpayer’s trade_or_business nor held_for_the_production_of_income any rental expense deductions taken pursuant to sec_162 could be denied if the taxpayer had no intent to earn a profit 497_us_154 additionally depreciation_deductions pursuant to sec_167 if any could be denied if the computer leases were neither used in the taxpayer’s trade_or_business nor held_for_the_production_of_income case development hazards and other considerations issue - corporate issues a whether sec_351 applies to the transfer of property from d to taxpayer and from e to taxpayer b whether the step_transaction_doctrine applies to the exchange c whether the built-in_loss rules of the consolidated_return_regulations prevent taxpayer from claiming the deductions arising from the exchange d whether sec_269 applies to disallow the deductions claimed by taxpayer as a result of the exchange conclusions a additional factual development is necessary before we can determine whether the lack of a business_purpose should be asserted to disqualify the exchange under sec_351 please coordinate this issue with the national_office after the facts have been further developed b additional factual development is necessary before we can determine whether the step_transaction_doctrine applies to the exchange c we do not have enough information to determine whether the built-in_loss rules of the consolidated_return_regulations prevent taxpayer from claiming the deductions arising from the exchange please coordinate this issue with the national_office after the facts have been further developed d sec_269 does not apply to disallow the deductions claimed by taxpayer as a result of the exchange subsequently taxpayer used the proceeds received from e to i make its required capital_contribution to b ii pay the cash portion of the purchase_price sec_351 issue a whether sec_351 applies to the transfer of property from d to taxpayer and from e to taxpayer taxpayer argues that on date the date b acquired certain leasehold interests and on date the date b subsequently sold the right to the income therefrom the strip d was not subject_to any binding contract with regard to the transfer of property to taxpayer taxpayer concedes that d did commit prior to date to identify and offer leasehold positions for contribution to taxpayer upon terms acceptable to d e and taxpayer however taxpayer contends that such commitment while it contained certain parameters was of a general nature and was not specific as to such properties accordingly taxpayer argues that as of such dates there was no certainty that d could transfer property to taxpayer taxpayer notes that because it used i some of the cash that was contributed by e to fund the capital_contribution to b and b used such cash in substantial part to fund its obligation to pay certain fees and ii the remainder of the cash that was contributed by e to pay the cash portion of the purchase_price of the r equipment and a portion of the certain other fees the service may attempt to disregard the intended sec_351 exchange and recharacterize it as a sale of the r equipment and d’s limited_partnership_interest in b to taxpayer in response taxpayer argues that i each step in the exchange is described in sec_351 and ii there was no plan by either e or d a to dispose_of the taxpayer stock each received or b to engage in any subsequent corporate_liquidation or reorganization thus taxpayer believes that this exchange falls outside the scope of revrul_68_349 c b and revrul_70_140 1970_1_cb_73 further taxpayer argues that its assumption of obligations of d and utilization of funds contributed by e to satisfy the such obligations is more akin to the facts of ungar v commissioner 22_tcm_766 in which the court found a valid sec_351 exchange to have occurred therefore the taxpayer argues that the exchange should not be recharacterized as a sale in ungar as described by the taxpayer the taxpayer acquired a contract for the purchase of certain real_property under favorable terms and contributed his interest in such contract to a corporation under his control in exchange for securities in an amount equal to an earlier deposit made by the taxpayer under the terms of the contract with the balance of the purchase_price to be funded by debt arranged by the taxpayer further pursuant to the contract an additional equity payment was due at closing on the property law and analysis generally sec_351 provides that investors do not recognize gain_or_loss if they transfer property to a corporation solely in exchange for its stock and if the transferors as a group are in control of the transferee corporation immediately_after_the_exchange for purposes of sec_351 control is defined as ownership of percent of the total combined voting power of all classes entitled to vote and percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met subject_to certain limitations to determine control a group of transferors may include all of the transferee stock owned by each transferor participating in the transaction not just the shares the transferors receive in the current transaction if sec_351 applies to an exchange under sec_362 the transferee corporation takes the same basis in the assets it received from the transferor as the transferor had in such assets increased by the amount of gain if any recognized to the transferor thus if sec_351 applies to the transfer of the property to taxpayer it appears taxpayer will take the same basis in each such property as the transferors had consequently sec_351 will not prevent taxpayer from deducting the amounts claimed as depreciation on the other hand if sec_351 does not apply the transfer of the property to taxpayer is a taxable_exchange under sec_1001 taxpayer still recognizes no gain_or_loss on the transaction under sec_1032 however taxpayer determines the basis of the property it receives under sec_1012 under sec_1_1012-1 taxpayer takes an aggregate basis in the property equal to the fair_market_value of the stock taxpayer distributes in the exchange which amount is substantially less than the transferors’ aggregate basis in such property consequently if sec_351 does not apply taxpayer would not be able to deduct much of the amounts claimed as depreciation revrul_68_349 and revrul_70_140 cited by the taxpayer each apply the step_transaction_doctrine to deny the application of sec_351 to a series of steps the purpose of which was to avoid recognizing gain in this case the service is considering applying the step_transaction_doctrine to also deny the application of sec_351 thus we do not agree that the transfer of property in this case is necessarily outside the scope of revrul_68_349 and revrul_70_140 ungar v commissioner cited by the taxpayer is distinguishable in that case the commissioner waited until he answered ungar’s petition to the tax_court before raising the issue of whether ungar had received stock and securities in a controlled_corporation as compensation thus the court held that the commissioner had the burden_of_proof on this issue the court further held that the commissioner did not meet his burden instead the court found as a fact that ungar did not receive such stock and securities as compensation instead the court held that ungar received such stock and securities in a transaction qualifying under sec_351 because of the factual determination by the court we believe there is little precedential value to the court’s holding taxpayer will have a basis in the cash received from e equal to the face_amount of such cash whether or not the transaction qualifies under sec_351 in this case as noted above e transferred cash to taxpayer in exchange for stock the cash was used by taxpayer to either retire notes or pay fees thus there may be an argument that e only transferred the cash through taxpayer in order to structure the transaction so that taxpayer could claim the losses when in substance e could be deemed to have paid such amounts in that case of course sec_351 would not apply because the transaction would be recharacterized as a sale in order to assert this argument the service would essentially have to show that there was no business_purpose for the purported sec_351 exchange courts have hinted at the concept of a business_purpose requirement in sec_351 repeatedly opinions discussing other sec_351 issues often indicate that the taxpayer had a valid business_purpose for the transaction in question see 490_f2d_1172 3d cir cert_denied 419_us_826 714_f2d_977 9th cir perhaps the most thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex aff’d 865_f2d_644 5th cir in caruth the court explains that sec_351 is tied very closely to the reorganization provisions and reasons that the doctrines applicable there are equally valid for capital contributions under caruth the business_purpose requirement for sec_351 transactions appears to be the same as the business_purpose requirement for acquisitive reorganizations generally sec_351 will apply to a transaction if the taxpayer has a valid business_purpose for the transaction other than tax savings see 714_f2d_977 9th cir revrul_60_331 1960_2_cb_189 case development hazards and other considerations step transaction issue b whether the step_transaction_doctrine applies to the exchange the taxpayer notes that the service could also attempt to challenge the rental purchase agreement involving the h equipment by arguing that it and the earlier purchase and sale leaseback of the r equipment by b should be viewed as two integrated steps in a single transaction as such according to the taxpayer the two steps would be collapsed and treated as if occurring together which could result in the service not respecting the rental purchase agreement or in b’s recognition of income therefrom for federal tax purposes the taxpayer argues however that because i b was not subject_to any binding contract with regard to the sale of the lease rights involving l ii there was no certainty that such rights could be sold iii a period of time albeit a short but nevertheless material period of time passed between the sale leaseback transactions on the one hand and the rental purchase agreement on the other hand iv one b’s motives was obtaining the benefits of the projected sublease revenues after the expiration of the i lease which motive is wholly independent of the rental purchase agreement and v the sale leaseback transactions on the one hand and rental purchase agreement on the other hand each had its own significant legal independence therefore the application of the step_transaction_doctrine to collapse the sale leaseback transactions and the rental purchase agreement would be inappropriate see 688_f2d_520 7th cir cf 85_tc_397 law and analysis the step_transaction_doctrine is a rule_of substance over form that treats a series of formally separate but related steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 the step_transaction_doctrine as described above allows the service to argue that certain economically meaningless steps of a transaction can be collapsed or ignored thus the issue is whether the step_transaction_doctrine can be applied in this case to eliminate economically meaningless steps before we can comment on whether the step_transaction_doctrine applies in this case we would need to know exactly how the field would recharacterize the lease- stripping transaction in other words we would need to know the specific steps that in substance occurred after you have provided this information we would be happy to address the step transaction argument consolidated_return issue c whether the built-in_loss rules of the consolidated_return_regulations prevent taxpayer from claiming the deductions arising from the exchange the taxpayer notes that although taxpayer is properly a member of the s affiliated_group there is an issue of whether the losses to be generated by taxpayer would be disallowed under the consolidated_return_regulations taxpayer notes that under sec_1_1502-15t a the use of a built-in_loss bil by a consolidated_group is restricted a bil is defined by reference to the bil rules of sec_382 which limits utilization of a bil in the case of a change_of_ownership of a corporation under sec_1_1502-15t b i an ownership_change for bil purposes can occur whenever assets and liabilities are acquired directly from the same transferor pursuant to the same plan a bil under sec_382 is generally a loss attributable to an asset resulting from the excess of adjusted_basis in such asset over its fair_market_value examples include losses on disposition and excess_depreciation and amortization and depletion according to the taxpayer in the exchange as a result of sec_351 taxpayer is projected to realize losses from its allocable share of b’s losses however such losses will be generated from rental deductions that relate to a period of time in the future and have not yet accrued or become contractually due therefore the taxpayer argues that the rental deductions should not constitute a bil law and analysis sec_1_1502-15t b provides that if a corporation has a net_unrealized_built-in_loss under sec_382 as modified by this section on the day it becomes a member of the group whether or not the group is a consolidated_group its deductions and losses are built-in losses under this section to the extent they are treated as recognized built-in losses under sec_382 as modified by this section sec_1_1502-15t b i provides that solely for purposes of applying sec_1_1502-15t b the principles of sec_1_1502-94t c apply with appropriate adjustments for example a corporation is treated as having an ownership_change under sec_382 on the day the corporation becomes a member of a group and no other events eg a subsequent ownership_change under sec_382 while it is a member are treated as causing an ownership_change in the case of an asset acquisition by a group the assets and liabilitie sec_2 the temporary regulations do not apply unless s elects to have them apply to all open years sec_1_1502-15t f for the sake of our analysis we will assume they do if this is incorrect please contact us also recently published sec_1_1502-15 is not applicable sec_1_1502-15 acquired directly from the same transferor pursuant to the same plan are treated as the assets and liabilities of a corporation that becomes a member of the group and has an ownership_change on the date of the acquisition sec_382 provides that the term recognized_built-in_loss means any loss recognized during the recognition_period on the disposition of any asset except to the extent the new_loss_corporation establishes that i such asset was not held by the old_loss_corporation immediately before the change_date or ii such loss exceeds the excess of i the adjusted_basis of such asset on the change_date over ii the fair_market_value of such asset on such date such term recognized_built-in_loss includes any amount allowable as depreciation amortization or depletion for any period within the recognition_period except to the extent the new_loss_corporation establishes that the amount so allowable is not attributable to the excess described in sec_382 sec_1_1502-15t limits the use of built-in losses by members of a consolidated_group built-in losses are defined in sec_382 as modified by sec_1_1502-15t we do not have enough information to determine whether sec_1_1502-15t prevents taxpayer from claiming the deductions arising from the exchange case development hazards and other considerations sec_269 issue d whether sec_269 applies to disallow the deductions claimed by e as a result of the exchange taxpayer argues that sec_269 does not apply because e did not acquire control of taxpayer in the exchange in date s formed taxpayer as noted above s also owns all of the stock of e in period taxpayer transferred all of its assets and associated liabilities to s in period prior to the current transaction s transferred all of the stock of taxpayer to e taxpayer argues that at all times since its formation either s or e has owned at least percentage of the stock of taxpayer therefore taxpayer argues that sec_269 does not apply because e did not acquire control of taxpayer in the exchange the taxpayer notes that the service may contend that s’s prior ownership of taxpayer should be disregarded because the period transaction should be treated as having terminated taxpayer’s corporate identity so that e can be viewed as having acquired percentage2 of a newly formed corporation however the taxpayer further notes that the acquisition of control requirement sec_269 was not satisfied under similar circumstances the challenger inc v commissioner 23_tcm_2096 therefore the taxpayer believes that such a contention would fail here the taxpayer also argues that sec_269 would not apply because taxpayer did not acquire its property from a corporation law and analysis sec_269 authorizes the service to disallow any deduction or other allowance if any person or persons directly or indirectly acquire control of a corporation or any corporation acquires property from an unrelated corporation in a transaction in which the basis of the property carries over and in either case the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction or other allowance that such person or corporation would not otherwise enjoy the taxpayer is correct that sec_269 does not apply sec_269 does not apply because s cannot be treated as acquiring the stock of a corporation taxpayer that it already owns when all that occurred was that the stock of e was transferred down the chain see the challenger inc supra the taxpayer is also correct that sec_269 does not apply because taxpayer acquired its property from a partnership not a corporation if you have any questions please contact deborah a butler by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
